DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7, 9, and 11-15 have been amended. Claims 16-20 are newly added. No claims have been cancelled. Currently claims 1-20 are under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 4-5, 7, 11-13, 16, and 19 are objected to because of the following informalities:  grammatical error.  Appropriate correction is required.
Claim 1, lines 2-3: “indicative of an amount of light received”
Claim 4, line 10: “a third margin including”
Claim 4, line 11: “and a fourth margin including”
Claim 5, line 7: “another counting of the pulses generated”
Claim 7, line 1: “according to claim 5”
Claim 11, line 4: “caused by the a main frequency”
a main frequency”
Claim 13, line 4: “starts with the second or a later occuring”
Claim 16, lines 2-3: “indicating of an amount of light received by generating a stream of pulses of which a temporal density of pulses…”
Claim 16, line 9: “counting 
Claim 16, line 11: “by another counting of the pulses generated”
Claim 19, line 7: “a third margin including”
Claim 19, line 8: “and a fourth margin including”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 16, 17, and their dependents (claims 3-15, and 18-20) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claims 1 and 16, the claim limitations indicate “sensing the light during at least one sub-frame” and “sensing the light during an observation window”, it is unclear whether the light sensed during the at least one sub-frame is the same as the light sensed during an observation window (i.e. simultaneously sensed), or whether the sensing is sequential.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trattler (Pub. No.: US 2015/0069918 A1).
With respect to Claim 1, Trattler discloses a method (¶35; ¶42) for sensing light, comprising: receiving light in a light sensitive element (fig. 1, item DET; ¶58) and generating a signal indicative of the amount of light received (¶37; ¶70); operating a display with at least one sub-frame having a duty cycle to display information with a brightness dependent on the duty cycle (¶17; ¶40; ¶63); sensing the light during the at least one sub-frame (¶46-47; ¶65, “During a high state ON of the driving signals PWM1, PWM2 the first and/or second string LED1, LED2 is switched on and the color light signal CTS can be recorded”); sensing the light during an observation window, wherein the observation window is determined in dependence on the duty cycle (¶47; ¶65, the observation window is during the low state OFF, … the LED1, LED2 are switched off and ambient color light signal aCTS can be recorded); and calculating a value indicating the amount of received ambient light from the light sensed during the observation window and the light sensed during the sub-frame (¶66-68).
Claim 11, claim 1 is incorporated, Trattler discloses the method comprising sensing the light during a multitude of sub-frames and sensing the light during a multitude of observation windows occurring within the multitude of sub-frames to reduce ambient light modulation caused by the mains frequency (fig. 2A; ¶65, “five successive high and low states ON, OFF”, each ON and OFF constitutes a sub-frame and the five successive ON and OFF constitutes a multitude of sub-frames).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daman et al. (Pub. No.:  US 2018/0263091 A1) hereinafter referred to as Daman- see paragraphs 42-43.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DONNA V Bocar/               Examiner, Art Unit 2621               

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621